DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6, 12-19 and 25 remain pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1.	(Cancelled)
2.	(Cancelled)
3.	(Cancelled)
4.	(Cancelled)
5.	(Cancelled)
6.	(Cancelled)
12.	(Cancelled)
13.	(Cancelled)
14.	An autoinjector, comprising: 
a housing having a proximal end and a distal end; 
a delivery device disposed within, and moveable relative to, the housing, wherein the delivery device comprises a syringe; 
and 
a resistance unit having a proximal end and a distal end, the entire proximal end of the resistance unit being disposed within the needle guard, 
the resistance unit comprising a ring and a base; 
the ring comprising at least one protrusion; and 
the base comprising an annular end wall, a skirt extending from the annular end wall, and cantilever arms extending from the skirt, the cantilever arms comprising at least one recess configured to receive the at least one protrusion; and 
the resistance unit being configured to have a first position, wherein the cantilevered arms receive the at least one protrusion such that the resistance unit prevents the needle guard from exposing the syringe to the injection site, and a second position, wherein the resistance unit does not prevent the needle guard from exposing the syringe to the injection site; 
wherein an injection force, required to expose the syringe to the injection site, is transmitted by application of a critical force to the autoinjector, which is required to move the resistance unit from the first position to the second position.
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled)
18.	The autoinjector of claim 14, wherein movement of the resistance unit from the first position into the second position, by applying a critical force to the autoinjector, is configured to release the at least one protrusion from the cantilevered arms.
14, wherein, in the second position, application of the injection force to the autoinjector is configured to cause the needle guard to expose the syringe to the injection site; and wherein the injection force is less than the critical force.
Authorization for this examiner’s amendment was given in an interview with Xirui Zhang on 5/5/2021.
Allowable Subject Matter
Claims 14, 18-19 and 25 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 14, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an autoinjector as claimed in claim 14 wherein the ring comprising at least one protrusion, wherein the skirt comprises cantilevered arms extending from the skirt, and wherein the cantilevered arms comprise at least one recess configured to receive the at least one protrusion, and the resistance unit being configured to have a first position, wherein the cantilevered arms receive the at least one protrusion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783